 

 

AO 245D (CASD Rev. 1/19) Judgment in a Criminal Case for Revocations Fi LE LS

 

 

 

 

 

UNITED STATES DISTRICT CougT | MARA 2020
SOUTHERN DISTRICT OF CALIFORNIA | 5 GLERK UB olsthict court

    
 
 
 

SOUTHERN

 

 

UNITED STATES OF AMERICA JU DGMENT INACR
(For Revocation of Probation or Supervised
(For Offenses Committed On or After November 1, 1987)

 

 

V.
_ KRIS LYNNE SISCO (1)
. . Case Number: 3:14-CR-02082-JM
Jose-‘C Rojo
Defendant's Attorney
REGISTRATION NO. 47640-298
Ci -
THE DEFENDANT: .
XX] admitted guilt to violation of allegation(s) No. 1, 2, and 3.
L] was found guilty in violation of allegation(s) No, - after denial of guilty. -

 

Accordingly, the court has adjudicated that the defendant is guilty of the following allegation(s):

Allegation Number - Nature of Violation
1 Failure to report change in residence/employment
2-3 Failure to be truthful and/or follow instructions

Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 2 of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid, If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
material change in the defendant’s economic circumstances.

March 6, 2020

Date of Imposition of Sentence

 

a

ITED STATES DISTRICT JUDGE

 

 

 
AO 245D (CASD Rev. 01/ 19) Judgment in a Criminal Case for Revocations

 

DEFENDANT: KRIS LYNNE SISCO (1) Judgment - Page 2 of 2
CASE NUMBER: 3:14-CR-02082-JM .

IMPRISONMENT
The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
Eight (8} months.

Sentence imposed pursuant to Title 8 USC Section 1326(b).
The court makes the following recommendations to the Bureau of Prisons:

OO

The defendant is remanded to the custody of the United States Marshal.

The defendant shall surrender to the United States Marshal for this district:
at AM. | on

 

Ol asnotified by the United States Marshal.
Oo The defendant shall surrender for service of sentence at the institution designated by the Bureau of _
Prisons:
O_ onor before
O as notified by the United States Marshal.
[] as notified by the Probation or Pretrial Services Office.

 

 

 

 

 

 

RETURN
I have executed this judgment as follows:
Defendant delivered on to
at | , with a certified copy of this judgment.
UNITED STATES MARSHAL
By DEPUTY UNITED STATES MARSHAL

3:14-CR-02082-JM

 
